Citation Nr: 0500392	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  96-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a chronic nasal 
disorder, variously characterized as sinusitis or allergic 
rhinitis.



WITNESS AT HEARING ON APPEAL

Appellant with assistance of a Member of the Veterans 
Services Division of the Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1992, with a period of duty in the United States 
Naval Reserves.  He served in Vietnam and in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Pursuant to appellant's request, a hearing at the RO before a 
local hearing officer was held in March 1994.  A transcript 
of the hearing is in the file.

In February 1998, the Board remanded the case to the RO for 
additional evidentiary development.  The case is now ready 
for final appellate consideration.  


FINDING OF FACT

The evidence of record does not demonstrate a continuing 
nasal disorder, including sinusitis or allergic rhinitis that 
is related to service or event or occurrence therein.


CONCLUSION OF LAW

A chronic nasal disorder, including sinusitis or allergic 
rhinitis was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In a July 2003 letter, the RO provided the veteran notice of 
the evidence needed to substantiate his claim for chronic 
sinusitis.  He was informed that the evidence must show that 
an injury in military service or disease that began in or was 
made worse during military service or a relationship between 
a current disability and an injury, disease, or event in 
service.  

In the May 2003 Supplemental Statement of the Case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has by way 
of the aforementioned documents.  He has reported what 
evidence was available, and it appears that the records to 
which reference is made have been obtained to the extent 
possible.  It does not appear that there are any other 
records that could or should be obtained as to the issue 
decided herein.

I.  Factual Background

Appellant asserts that service connection is warranted for a 
chronic nasal disorder, to include sinusitis.  He essentially 
argues that the claimed conditions are shown to have been 
chronic during service.  

Appellant's service medical records disclose that in October 
1977, he was treated and diagnosed with sinus congestion and 
sinusitis.  A March 1979 periodic examination revealed normal 
sinuses with a notation of congested sinuses in cold damp 
weather, weather changes worse in Germany in past two years, 
treated with Actifed with results, when necessary.  In May 
and June 1979, he was seen with complaints of sinus 
congestion and cold symptoms.  In May it was noted that 
physical examination was negative.  He was taking Actified 
for allergies.  In June a viral syndrome was diagnosed.  In 
December 1988, he was seen with complaints of cough and sinus 
congestion.  The diagnosis was sinusitis and upper 
respiratory infection.  Other medical records, including 
several periodic examinations were negative for pertinent 
complaints of findings.

During his March 1994 personal hearing at the RO, appellant 
testified that he was treated for chronic sinusitis in 
service and continued to experience sinus problems post 
service.  He received post service treatment for chronic 
sinusitis.  

Appellant was accorded a VA examination in May 1994.  He 
reported the onset of sinusitis in 1968.  He was treated with 
Actifed.  He current treatment included Esmolol 10 milligrams 
per day.  The diagnosis was history of recurrent sinusitis 
with postnasal drip, well controlled on decongestants.  

Private medical records dated in February 1996 show appellant 
underwent open reduction of right zygomatic orbital fracture, 
reduction of nasal septal fracture, reduction of maxillary 
fracture and application of upper and lower arch bars with 
interdental wiring.  

VA treatment records dated in March 1998 show a diagnosis for 
history of chronic sinusitis and allergic rhinitis.  Records 
dated in June 1999 show that appellant underwent septoplasty 
closed nasal reduction in February 1996, facial fracture 
repair.  Appellant provided a history of sinusitis.  

In a November 2000 statement, D.B., Maj., USAF, MC stated 
that appellant had been under his treatment for three years.  
Appellant presented with a history of chronic sinusitis and 
allergic rhinitis previously treated with numerous 
medications including Hismanal and Seldane with modest 
improvement.  Maj. B. treated appellant with Zyrtec and 
Nasonex, which decreased the occurrences of sinusitis and 
lessened the symptoms of allergic rhinitis.  

Appellant was accorded VA evaluation in August 2002.  The 
examiner indicated that he reviewed the claims file.  He 
noted a finding of allergic sinusitis in review of the 
systems but no operations in service concerning nose or sinus 
disease.  Appellant's present symptoms were frontal headaches 
that occurred dependant on weather and other circumstances.  
His medications included antihistamines with no improvement 
with nasal steroids.  He reported intermittent nasal 
obstruction with no purulent discharge.  Computed tomography 
(CT) in July 1999 revealed no obstruction or evidence of 
sinus disease.  CT scan conducted in July 2002 revealed no 
sinus obstruction and open OMC's.  There was evidence of 
deviated septum with large turbinates.  The diagnosis was 
possible allergic rhinitis and deviated septum and no active 
sinusitis.  

A January 2003 examination report revealed no evidence 
sinusitis.  

In a March 2003 addendum, the August 2002 examiner stated 
that based on his review of the records, reports, and 
examination of appellant there was no active sinusitis.  He 
further stated that he found no significant sinus or nasal 
symptoms that could be related to service or to an accident.  

VA records dated in August 2003 show that appellant presented 
with complaints of ear pain, right eye irritation, sinus 
congestion, and general malaise.  The diagnosis was viral 
upper respiratory tract infection with viral conjunctivitis.  

II.  Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent medical 
evidence of a current disability; medical or lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and, medical evidence of a nexus between the in-service 
injury or disease and the current disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims (Court) case law, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).



III.  Legal Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic nasal disorder, including sinusitis or allergic 
rhinitis.  Although there was an assessment of sinusitis 
during the veteran's period of active service, subsequent 
radiological examination in July 1999 and July 2002 showed no 
evidence of sinus disease.  More importantly, post-service 
treatment records are completely negative for any objective 
findings of current sinusitis or other nasal pathology, but 
rather document a history of sinusitis.  VA examinations 
conducted in August 2002 and July 2003 revealed normal 
sinuses and an examiner specifically stated that there was no 
evidence of sinusitis.  As such, there is no competent 
medical evidence of record that the veteran currently has 
chronic sinusitis.

Any contentions by the veteran that he has sinusitis that is 
somehow related to his active service, even if presented as 
sworn testimony, are not competent.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a chronic nasal disorder, including sinusitis 
or allergic rhinitis.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a chronic nasal 
disorder, variously characterized as sinusitis or allergic 
rhinitis is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


